Citation Nr: 0924709	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of death benefits to V., the 
helpless child of the Veteran, following termination of V.'s 
marriage through divorce.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran apparently had active service from 1918 to 1919.  
The Veteran died in 1955.  The Appellant is the surviving 
spouse of the Veteran.  The Appellant contends that she is 
the custodian of the Veteran's helpless child, V.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's child, V., was determined to be a 
"helpless" child of the Veteran in 1979.

2.  V. married in 2003.

3.  The March 2007 divorce decree which terminated the V.'s 
2003 marriage establishes that the marriage was not annulled 
or determined void.


CONCLUSION OF LAW

The criteria for restoration of entitlement to VA benefits 
based on recognition as a helpless child of the Veteran have 
not been met.  38 U.S.C.A. § 101(4), 103(e) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.55, 3.57, 3.159, 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the Veteran's child, V., who was 
found to be a helpless child of the Veteran in 1979, should 
be entitled to restoration of his benefits as a helpless 
child because he was practically never married.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  When 
the interpretation of a statute is dispositive of the issue 
on appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  The notice and duty to assist 
provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004).

Governing law and regulations

The term "child" for purposes of benefits of veterans' 
benefits is specifically defined.  For purposes of 
determining eligibility as a claimant under laws administered 
by VA, a "child" must be unmarried and must be either under 
the age of 18, have become permanently incapable of self-
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 
2002); 38 C.F.R. §§ 3.55(b), 3.57(a)(1), 3.356 (2008) 
(emphasis added).

In this case, V. was determined to be a "helpless" child of 
the Veteran by a rating decision issued in 1979.  In order to 
establish entitlement to recognition as the helpless child of 
the Veteran, it must be shown that the Appellant was 
permanently incapable of self support by reason of mental or 
physical defect as of his or her eighteenth birthday.  38 
C.F.R. § 3.356(a).  Rating determinations regarding helpless 
child status are made solely on the basis of whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  Id.

Marriage of a child shall not bar benefits to the child, if 
the marriage was void or has been annulled.  38 U.S.C.A. 
§ 103(e); 38 C.F.R. § 3.55(b).  

A March 2007 divorce decree issued by the Superior Court of 
Cayey, Commonwealth of Puerto Rico, includes the marriage 
certificate number of the helpless child, V.  The divorce 
decree reflects that the marriage was considered valid, was 
entered into in 2003, and was terminated by the Court by 
divorce by mutual consent in March 2007.

The Court's decree establishes that the marriage was not void 
and was not annulled.  The law is clear.  Once a child, 
including a "helpless" child, marries, benefits based on 
status as a "child" of a Veteran terminate, as a matter of 
law.  In this case, the marriage of helpless child, V., in 
2003 terminated his right to benefits as a "child" of the 
Veteran.  The Appellant contends that V. should not be 
considered married, and his benefits as a helpless child 
should be reinstated, because, he was "practically" never 
married.  The Appellant notes, in her May 2008 substantive 
appeal, that child V.'s spouse "took advantage of his" and 
took his benefits but never lived with him.  These facts, 
however, do make a marriage "void."  The Appellant has not 
provided any other evidence.

The Court's March 2007 decree which grants V. and his spouse 
a divorce does not declare the marriage void and is not a 
decree of annulment.  Therefore, no criterion for continued 
recognition of V. as a child of the Veteran, or restoration 
of recognition of V. as a child of the Veteran following V.'s 
marriage, is met.  By law, the Board is precluded from 
granting the Appellant's claim that V., as a helpless child 
of the Veteran, is entitled to restoration of benefits 
following the dissolution of his marriage by divorce by 
mutual consent.  The Board sympathizes with V.'s 
circumstances, in that a brief marriage which may have had 
little actual benefit to V. operated by law to terminate 
benefits which were to V.'s financial benefit.  
Unfortunately, the law does not authorize the Board to grant 
the Appellant's claim for restoration of V.'s benefits.  
Given the March 2007 divorce decree, the law is dispositive 
of the claim.  The claim is denied.  


ORDER

The Appellant's claim for to restoration of death benefits to 
V., the helpless child of the Veteran, following termination 
of C.'s marriage through divorce, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


